Citation Nr: 0837408	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether a claim of entitlement to an effective date earlier 
than June 5, 1991, for the award of service connection for 
coronary artery disease (CAD), status-post myocardial 
infarction and coronary artery bypass graft should be 
reopened.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel





INTRODUCTION

The veteran had active military service from August 1948 to 
August 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).  

Normally, a remand is necessary when evidence is received by 
the Board that has not been considered by the RO.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Here, however, the Board notes that the 
veteran has waived RO consideration of any evidence received 
since the RO's most recent supplemental statement of the case 
(SSOC) was issued in March 2007.  A remand therefore is not 
necessary.

By a May 19, 2006, statement, the veteran indicated that he 
was re-filing a motion to revise a previous decision by the 
Board.  An undated letter was thereafter sent to the veteran 
by the Board.  The Board inquired as to which Board decision 
the motion was directed.  The Board also provided the 
veteran's representative opportunity to provide more 
specifics regarding any argument that the Board had committed 
clear and unmistakable error.  Received in October 2008 was a 
statement from the veteran that he did not desire to proceed 
with any claim of clear and unmistakable error.  He indicated 
that the only issue he wanted the Board to address was the 
earlier effective date question.  Consequently, the Board 
will not address any motion to revise a prior decision.  




FINDINGS OF FACT

1.  By a January 2004 decision the Board addressed the claim 
for an earlier effective date for coronary artery disease, 
status-post myocardial infarction and coronary artery bypass 
graft; an effective date of June 5, 1991, was granted.  

2.  The veteran filed a claim to reopen the effective date 
question in February 2005.

3.  A motion to revise the January 2004 decision was 
dismissed by the Board in March 2005; a motion to reconsider 
the March 2005 decision was also denied.  


CONCLUSION OF LAW

The veteran's claim to reopen can not result in the award of 
an earlier effective date.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran was injured in a motor 
vehicle accident in service.  He was subsequently service 
connected for residuals of an injury to the skull, traumatic 
injury to the right eye, defective hearing in the right ear, 
and residuals of fracture of the right clavicle, all 
attributed to his in-service motor vehicle accident.  

The veteran suffered a myocardial infarction in August 1978.  
The discharge summary related to his hospitalization 
diagnosed acute inferior myocardial infarction, hypertension, 
and possible anxiety neurosis.  The veteran submitted a 
claim, received on August 29, 1978, for service connection 
for his heart attack.  The veteran's contention was that his 
myocardial infarction was caused by (i.e., was secondary to) 
his in-service chest injury.  See 38 C.F.R. § 3.310(a) (2007) 
(disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition).  

The veteran was denied service connection for a heart 
condition in a rating decision dated December 11, 1979.  He 
appealed that decision in correspondence received on August 
8, 1980.  The RO issued a statement of the case (SOC) that 
was mailed on October 10, 1980.  A substantive appeal was not 
submitted.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  

A statement was received from the veteran on June 5, 1991, in 
which he contended that his heart condition was attributable 
to his service-connected skull fracture.  This statement was 
construed by the RO to be a claim to reopen his previously 
denied heart disability service connection claim.  In a 
rating decision dated in August 1991, the RO again denied 
service connection for a heart condition.  The appellant was 
notified of that decision in a September 1991 letter, which 
also provided him with notice of his appellate rights.  In 
October 1991, the RO received a VA Form 1-646, Statement of 
Accredited Representation in Appealed Case, signed by the 
representative.  He stated, inter alia, that service 
connection for a heart condition based on new and material 
evidence was an issue on appeal.  He said it was the 
veteran's contention that he should be granted the benefits 
sought on appeal.  The RO did not construe the October 1991 
VA Form 1-646 to be a notice of disagreement (NOD), and 
therefore did not issue a SOC.  A November 1995 claim to 
reopen the heart claim was denied by the Chicago RO in 
December 1995.  That denial was not appealed.  

The RO granted service connection for the veteran's coronary 
artery disease status-post myocardial infarction and coronary 
artery bypass graft in an August 2002 rating decision.  
Service connection was granted on a theory that this 
disability was secondary to his service-connected 
disabilities.  In that decision, the RO implicitly determined 
that new and material evidence had been received to reopen 
the previously denied claim because, as noted earlier, the 
secondary service connection claim had previously been denied 
in a December 1979 rating decision.  

The veteran appealed the August 2002 RO decision's assignment 
of an effective date of July 27, 1999, arguing that the 
effective date for service connection should be in September 
1990, presumably because it was at that time that he suffered 
a myocardial infarction that led to the coronary artery 
bypass grafting.  

In a decision dated in January 2004, the Board construed the 
VA Form 1-646 received from the veteran's representative in 
October 1991 as a timely notice of disagreement with the 
denial of the claim.  Having done so, the Board then noted 
that, having not recognized the statement as a timely NOD, 
the RO did not furnish the veteran with a SOC related to the 
August 1991 denial of service connection.  As a consequence, 
the RO decision had not become final.  See 38 U.S.C.A. § 
7105; Myers v. Principi, 16 Vet. App. 228, 235 (2003) (citing 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (because the 
RO did not furnish the appellant with an SOC, he was unable 
to file a formal appeal to the Board, and the RO's decision 
thus never became final)).  

In its January 2004 decision, the Board also determined that, 
although the veteran did not respond to the December 1995 
rating decision in which the Chicago RO again denied the 
claim for secondary service connection for coronary artery 
disease, in the absence of a SOC to which the veteran could 
respond, the heart service connection claim was still open in 
August 2002 when the Chicago RO awarded the veteran service 
connection for his coronary artery disease.  Put another way, 
the RO's denial of the claim in December 1995 was not 
relevant to the continued appellate status of the veteran's 
1991 claim.  Myers, 16 Vet. App. at 236.  In its January 2004 
decision, the Board determined that the effective date for 
service connection for the veteran's coronary artery disease 
status-post myocardial infarction and coronary artery bypass 
graft should be June 5, 1991, the date of receipt of the 
claim to reopen the previously denied service connection 
claim.  

The appellant thereafter petitioned the Board, seeking the 
Board's review of its January 2004 decision granting an 
earlier effective date of June 5, 1991.  It was contended 
that the Board's January 2004 decision was flawed by clear 
and unmistakable error (CUE).  The veteran subsequently 
withdrew his CUE motion, and the Board dismissed the CUE 
claim in an action dated in March 2005.  (As noted in the 
introduction above, in correspondence dated in September 2008 
the veteran confirmed that he wished only to pursue a claim 
of an earlier effective date for award of service connection 
for his heart disability, and did not wish to pursue a CUE 
claim.)  

In February 2005, the veteran filed a claim to reopen.  In 
support of this claim he submitted an April 1978 letter to 
him from his accredited representative.  The letter stated 
that it was in reference to a phone call from the veteran the 
preceding month, and stated that, in checking on his appeal, 
it was found that VA had misfiled an NOD that was received by 
the RO on December 29, 1977.   However, the record shows that 
the NOD dated December 19, 1977, and received by the RO on 
December 29, 1977, was not related to the veteran's heart 
claim, which was not even received until the following year, 
in August 1978, but was instead related to denial of claims 
involving a fractured right humerus, degenerative changes in 
both hips, lumbar spondylitis, and a left eye condition.  

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or the date that entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(h)(2) (2007).  See 
Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. 
Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 
Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 
2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993).  Put 
another way, the effective date for an award based on a claim 
to reopen can be no earlier than the date on which that claim 
was received.  Thus, the effective date of award of service 
connection for the veteran's heart disability can be no 
earlier than the date of claim to reopen the earlier denied 
claim.  

Applying the law summarized in the preceding paragraph to the 
facts in evidence, the effective date for the veteran's 
reopened claim for an earlier effective date can be no 
earlier than the date on which his claim to reopen was 
received, in this case, February 2005.  Id.  

The veteran contends that the effective date for the award of 
service connection for his coronary artery disease should be 
in August 29, 1978, because that is the date of his original 
claim for service connection for his heart attack.  However, 
applicable case law holds that an appellant cannot prevail on 
a "freestanding" claim to reopen the question of 
entitlement to an earlier effective date.  Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Rudd v. 
Nicholson, 20 Vet. App. 296, 299, Footnote 2 (2006).  

To summarize, the veteran was awarded service connection 
effective June 5, 1991, by a January 2004 Board decision.  He 
filed a claim to reopen in February 2005.  Because section 
5110(a) provides that "the effective date of an award based 
on ... a claim reopened after final adjudication ... shall 
not be earlier than the date of receipt of application 
therefore," there can be no "freestanding" claim for an 
earlier effective date in an attempt to overcome the finality 
of the prior Board decision.  Rudd, supra, at 300.  
Accordingly, the claim to reopen must be denied as a matter 
of law.  


ORDER

Entitlement to an effective date earlier than June 5, 1991, 
for the award of service connection for coronary artery 
disease, status-post myocardial infarction with coronary 
artery bypass graft is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


